Citation Nr: 1123281	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  04-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1969 to January 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a November 2003 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that, in September 2004, the appellant requested a hearing before a member of the Board.  38 C.F.R. § 20.700(a) (a hearing on appeal will be granted if the appellant or his representative has expressed a desire to appear in person).  However, he withdrew this hearing request in correspondence dated April 2009.  38 C.F.R. § 20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.


FINDING OF FACT

The appellant's PTSD is predominantly manifested by symptoms of depression, difficulty with sleep, nightmares, recurrent thoughts and memories about Vietnam, feelings of anxiety due to recollection of memories and flashbacks, avoidance of people and stimuli that recall Vietnam experiences, and feelings of withdrawal, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for PTSD.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.
Regardless, in a letter dated March 2006, VA notified the appellant of how VA assigns disability evaluations and effective dates.  Again, in a letter dated June 2008, the RO advised the appellant of how VA assigns disability ratings.  At this time, the RO further provided notice the specific schedular criteria for rating PTSD.  It is noted that the RO subsequently readjudicated the claim in February 2009 and August 2010, and provided the appellant with Supplemental Statement of the Cases dated the same.  As such, the appellant has been afforded due process of law.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and VA medical records.  All these records have been associated with the claims file.  VA requested copies of records from the Sepulveda Vet Center.  This facility provided VA with copies of VA treatment records.  It is noted that the appellant reported treatment from Kaiser-Permanente for PTSD.  The Board remanded this case in December 2009 so that these records could be obtained and considered in the present matter.  In accordance with the Board's remand, in January 2010, the Appeals Management Center (AMC) requested from the appellant completion of VA Form 21-4142 (Authorization and Consent to Release Information).  The appellant was further notified that he could obtain the medical records himself and send these to VA.  No response was received.  In April 2010, the AMC again requested this information from the appellant.  No response was received.  In August 2010, AMC issued a Supplemental Statement of the Case, and thereafter the issue was recertified to the Board.  The Board observes that more than one year has elapsed since VA initially requested the Kaiser-Permanente medical records from the appellant, or information sufficient to permit VA to obtain these records.  Yet, no response has been received from the appellant.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence.  As such, the duty to assist has been discharged in this regard.  Notably, the appellant's representative has not averred any harm or prejudice in VA's consideration of the matter without these records.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in November 2003 and more recently in December 2008.  The Board notes that there has been no allegation that either VA examination was inadequate.  The Board observes the 2008 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional in the field of psychiatry, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the psychiatric symptoms and demonstrated objective evaluation.  The examiner was able to assess and record the mental status of the appellant.  The examiner provided a Global Assessment of Functioning score.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA provided the appellant the opportunity to have a hearing.  Although he initial sought a hearing in this matter, the hearing request was withdrawn in April 2009.  See 38 C.F.R. § 20.702(e) (withdrawal of hearing requests).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

I.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.

The General Rating Formula provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.

A 50 percent rating is provided when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as"" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

A.  Factual Background

Procedurally, the appellant filed a claim for service connection for PTSD in July 2003.  A rating decision dated November 2003 granted the claim and assigned a 30 percent evaluation under Diagnostic Code 9411, effective from March 10, 2003.

VA treatment records for the period of April to October 2003 were obtained.  The appellant reported that he worked in housekeeping and was married with 4 children.  The appellant denied history of depression or psychiatric illness.  These records reflect a history of PTSD.  The appellant was referred to psychiatry in October 2003.  On psychiatric assessment in December 2003, the appellant reported symptoms of withdrawal, an inability to get close to people including his children, avoidance of people and crowds, anxiety around people and crowds, nightmares, flashbacks, daily intrusive memories, avoidance of news on the war, hypervigilance, paranoia, hyper-startle response, disturbed concentration and sleep, decreased interest/motivation, and poor concentration.  He reported a more depressed and anxious mood this past year.  The appellant reported that he had been unable to work this past year due to chronic pain and other health issues.  The appellant reported that he had anxiety attacks almost daily, lasting a few minutes at a time, and that he can have several episodes in 2-3 hours.  Objectively, the appellant displayed foot tapping.  Mood was depressed and anxious.  Affect was very restricted, almost blunted.  He appeared dysphoric and nervous.  Thought processes were linear.  He was preoccupied with combat experiences, current medical problems, and financial stresses.  Judgment was fair.  Insight was fair.  Awareness was intact.  Orientation was intact in all four spheres.  Speech was coherent, fluent, and with a low monotonous volume.  Delusions/hallucinations and suicidal/homicidal ideation were not shown.  The assessment was PTSD with symptoms of depressed, anxious mood, decreased interest, poor energy, poor sleep, poor concentration, panic attacks, inability to work, and subsequent financial stress.  The symptoms were noted to be causing social and occupational dysfunction.  The examiner stated that the appellant had multiple medical problems contributing to depression and anxiety, especially chronic pain.  A GAF of 50 was assigned.  It was noted that he was unemployed due to chronic medical problems.

Report of VA examination dated November 2003 reflects that the appellant had a 12 grade education and that he went to college.  It further reflects that he worked for his current employer for the past 20 year as a housekeeper.  The appellant indicated that he lived with his wife and 2 children.  He further indicated that he helps around the house, and that he enjoys going to sporting events.  Objectively, the appellant appeared somewhat reserved and guarded.  Speech was monotonous.  Mood was depressed.  Affect was constricted and depressed.  Thought processes were linear, logical and goal directed.  Thought content revealed no loosening of association, paranoia, delusions/hallucinations, or suicidal/homicidal ideation.  Insight and judgment were reasonable.  Orientation was intact to time, person, place, and reason for this evaluation.  Memory was intact with respect to registering 3 objects and later recalling those objects.  Concentration was slow.  There was no inappropriate behavior, inability to maintain personal hygiene, memory loss or impairment, obsessive or ritualistic behavior that interferes with routine activities, obscure speech patterns, or panic attacks.  The diagnosis was PTSD.  It was noted that psychological stressors were medical leave, marital problems, and few social supports.  A GAF score of 55 was assigned, current and past.  The examiner noted that the appellant's symptoms include recurrent recollections and nightmares of combat, avoidance of people, places, conversations, and movies that remind him of the experience, inability to recall certain events, detachment and estrangement from other people, restricted range of effect, irritability, hypervigilance, and exaggerated started response.  The appellant reported nightmares occurring 3 times a week, which impair his functioning the following day.  The examiner stated that these symptoms have "impacted his functioning, both occupationally and martially and in his relationship with his children."

In a February 2004 statement, the appellant argued that a higher disability evaluation was warranted because he worked as a janitor for the past 20+ years, spends the majority of his time alone, and avoids stressful situations.

In lay statement received April 2004, the appellant's sister addressed a scar on his forehead, all over body pain, and that the appellant was a different person after returning from Vietnam.

In a lay statement received August 2004, the appellant's wife reported that his PTSD symptoms included difficulty showing his feelings/emotions, sleep disturbance, hyper-startle response, and avoidance of news programs on war.

In a September 2004 statement, the appellant argued that his employment history of working as a janitor for many years supported his claim for increase.

VA treatment note dated November 2006 reflects that the appellant would benefit from participation in a PTSD combat stress group and individual therapy.  The appellant expressed interest only in the group session.

VA treatment note dated January 2007 reflects that the appellant was married for 30+ years with 4 children, the youngest 2 of the children still residing at home.  The appellant reported he had worked as a housekeeper until 3 years ago due to shoulder injury and the he currently received Workers Compensation.  He reported that he was currently studying to learn computers.  The examiner wrote that the appellant returned from Vietnam "more withdrawn, with intermittent depression and anxiety his entire life."  He takes bupropion.  The appellant complained of increased anxiety and depression since the start of the Iraq war, disturbed sleep with insomnia, impaired concentration causing difficulty with vocational rehabilitation, and nightmares 2-3 times a week.  He reported that he was isolated, without friends, but socialized with family, was not pervasively anhedonic, and enjoyed going to the movies.  Objectively, the appellant was cooperative, with good eye contact and soft spoken with normal rate.  There was no though disorder or psychotic symptoms found.  Mood was depressed and anxious.  Cognition was grossly within normal limits.  The impression was PTSD and major depressive disorder.  It was noted that the appellant was unable to attend group therapy for PTSD due to schoolwork.

In a lay statement dated April 2007, the appellant's daughter wrote that the appellant had nightmares several times a week, he slept on the living room sofa, and that he had marriage problems.  She stated that he was very quiet and withdrawn, and he does not socialize.

VA psychiatry notes dated April 2007 and January 2008 reflect a history and findings similar to those reported in January 2007.  In January 2008, the plan was to renew the prescription for bupropion, and start trial zolpidem for insomnia.

In December 2008, a VA psychiatric examination was conducted.  The examiner reviewed the records and reported the history of present illness.  It was noted that the appellant completed high school and some college.  It was further noted that he had been working as a clerk in a hospital for the past year on a full-time basis.  The appellant stated that employment was somewhat difficult because his mind had slowed but overall he felt he was able to do the job and was improving there.  From 2002 to 2007, the appellant was on workers' compensation receiving rehabilitation due to pain in his knees and back; prior to that, he worked at a hospital in housekeeping for 37 years.  The appellant reported that he attended to his bathing, dressing, and personal hygiene.  For enjoyment, he listened to classical music, watched basketball games, and played with his grandchildren.  He is able to go out alone.  The appellant reported the following symptoms:
* Nightmares:  These occur 3 times a week (he awakes from these sweating and agitated)
* Avoidance:  He stays away form people, war movies, and parades.
* Depression:  He described his usual level of depression as 4 out of 10, with 10 representing his best mood.
* Anxiety:  He did not elaborate.
* Withdrawal:  He reported withdrawal since returning from Vietnam, but indicated that he could get close to people and that he had friends.
* Unprovoked memories:  He has memories of Vietnam about 3 times a day, which usually occur when he is alone, such as lunch time.  He responds to these by taking a walk.
* Flashbacks:  These occur 3 times a week.
* Sleep difficulty:  He reported that he cannot sleep more than 2 hours a night without taking Ambien.  With Ambien, he sleeps 6 hours a night.

Mental status examination in December 2008 reflects that the appellant was well-developed and neatly groomed, with good eye contact and interpersonal contact.  He was cooperative and volunteered information spontaneously.  He showed no psychomotor agitation, but slight psychomotor retardation was noted.  There was no evidence of exaggeration or manipulation.  Speech had markedly decreased volume, but the appellant stated that he had always spoken low his whole life.  There was a mild decrease in his rate of speech.  Mood was depressed.  Affect was mainly pensive and constricted.  Thought processes were coherent and organized.  There was no tangentiality or loosening of associations.  Thought content was relevant.  There was no loosening of association, paranoia, delusions/hallucinations, or suicidal/homicidal ideation.  Insight and judgment were good.  Orientation was intact to time, person, place, and purpose.  Memory was intact for recall of Presidents Bush and Clinton.  Concentration was sufficient to follow the conversation.  There was no inappropriate behavior, inability to maintain personal hygiene, memory loss or impairment, obsessive or ritualistic behavior that interferes with routine activities, obscure speech patterns, or panic attacks.  The diagnostic impression was PTSD and major depressive disorder.  A GAF of 61 was assigned.  The examiner commented that the appellant had "ongoing difficulties in his ability to perform activities of daily living include difficulty with sleep, nightmares, recurrent thoughts and memories about Vietnam, and feelings of anxiety due to recollection of memories and flashbacks."  He further commented that the appellant has difficulties in his ability to establish and maintain effective work relationships "because he feels withdrawn from people."

B.  Legal Analysis

In weighing the lay and medical evidence, the Board finds that the preponderance of the evidence is against an initial evaluation greater than 30 percent.  Also, the Board finds that the appellant's psychiatric disability has not significantly changed during the appeal period and, as such, a uniform evaluation is warranted.  See Fenderson and Hart, supra.

As an initial matter, the Board finds that the appellant is competent to report his PTSD symptomatology, to include the frequency, severity, and duration of the symptoms, and the impact on his social and industrial functioning.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board further finds that he is credible, unless otherwise indicated.  As such, his statements are highly probative of the level of disability.

The evidence of record establishes that the appellant has occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to symptoms of depression, sleep difficulty, nightmares, recurrent thoughts and memories about Vietnam, feelings of anxiety due to recollection of memories and flashbacks, avoidance of people and stimuli that recall Vietnam experiences, and feelings of withdrawal.  The GAF scores during the appeal period ranged from 50 to 61, suggestive of serious (at worst) to mild (at best) impairment of occupational and social functioning.  The Board observes that a GAF of 50 was assigned in December 2003 and reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  This GAF is consistent with the evidence supporting the 30 percent evaluation and does not more nearly reflect alone, or in concert with the lay and other medical evidence, as discussed below, the criteria for a higher disability evaluation.  See 38 C.F.R. § 4.7.  Therefore, the assignment of an initial evaluation greater than 30 percent is not warranted.

The Board has further carefully considered the appellant's subjective complaints along with objective findings.

With regard to the GAF scores, the Board finds that they are highly probative as they relate directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although the appellant's December 2003 GAF for 50 reflects serious symptoms, the examiner noted that the appellant had chronic non-psychiatric medical problems causing the appellant's unemployment at that time.  Also, while the appellant reported withdrawal symptoms-an inability to get close to people and his children-the medical evidence further reflects that he lived with his wife, had been obtaining medical services for his workers' compensation related medical problems, had participated in vocational rehabilitation services, and began a new job at a hospital.  As such, his symptoms appear not to have significantly impacted the appellant's ability to act for his benefit with others outside the home.  Furthermore, the most recent GAF for 61 reflects mild symptoms, suggesting that the appellant generally functioned well and had meaningful interpersonal relationships.

Additionally, the symptoms reported by the appellant and found on examinations are highly probative of the level of disability during the appeal period.  Anxiety is shown by the lay and medical evidence.  While the appellant reported frequent anxiety attacks that occur daily, he further reported that the episodes were of a short duration-specifically, he stated that they lasted only a few minutes.  See VA treatment report dated December 2003.  During his December 2003 VA treatment visit, the examiner noted panic attacks.  However, there was no indication that these impaired work functioning given that the appellant reported he worked alone as a janitor and became unable to work due to physical problems rather than psychiatric.  However, in terms of social functioning, the appellant's anxiety clearly has caused some difficulty in establishing and maintaining social relationships based on lay evidence from the appellant's wife and daughter noting his emotional withdrawal and the medical evidence showing a an affect that ranged from constricted to restricted.  The Board notes that the lay evidence is competent and credible with regard to their observations of the appellant.  See Layno, supra.

The Board observes that treatment and examination reports dated before and since December 2003 show only limited anxiety complaints.  The appellant had no anxiety complaints on VA examination in November 2003, and the examiner indicated that there were no panic attacks.  During VA treatment in January 2007, intermittent anxiety was noted and the appellant reported anxiety problems on VA examination in December 2008-these were related to intrusive memories and flashbacks.  The severity, frequency, and duration of anxiety symptoms have not preclude the appellant from undertaking vocational rehabilitation, school work, and a new job as a clerk in a hospital.  Also, anxiety symptoms have not kept the appellant from leaving his home for doctors' visits, or travelling to and from work or school.  Lastly, anxiety symptoms have not resulted in any additional medical treatment, to include therapy sessions.  At a regularly scheduled VA treatment visit in January 2007, the appellant noted that he was too busy with school work to attend his group therapy sessions.

Even assuming that the appellant has panic attacks, based on the isolated remark in December 2003, the brevity of these attacks-a few minutes-and the relatively minor severity of the attacks-the appellant did not have to leave work or otherwise stop working-in the absence of other symptoms of sufficient frequency, severity, or duration, does not more nearly reflect the criteria for a higher rating.

Depression is further shown by the lay and medical evidence.  However, the appellant's school attendance, full-time employment, and career change, suggests that he has no disturbances of motivation.  To the extent that the appellant reports that he has low energy and/or motivation, the Board finds that, while competent to report on such matters, he is not credible.  As such, his remarks on this have limited probative value.

The Board has considered the appellant's overall functioning both at work and home.  The record shows that the appellant lives independently with his wife, helps around the house, and maintains employment on a full-time basis except for his period of vocational rehabilitation.  He attends to his own dressing and hygiene requirements.  His appearance and behavior have been consistently appropriate.  As such, the record establishes that the appellant can function independently and appropriately.

The Board acknowledges that the appellant has difficulty with sleep, nightmares, recurrent thoughts and memories about Vietnam, avoids people and things that recall his Vietnam experiences, and has feelings of withdrawal.  However, the record shows that the appellant is able to go to and from work, maintain full-time employment, has attended vocational rehabilitation, and has activities he enjoys.  The record shows that he was studying computers and enjoyed playing with his grandchildren, going to the movies, and watching basketball games.  The appellant has not reported any lost time from work due to PTSD symptoms.  He has not reported an inability to keep working, or perform his work duties due to PTSD symptoms.  In fact, on the most recent VA examination he reported that he was able to do the job and felt that he was improving.  The record shows that the appellant was employed for more than 20 years as a janitor at a hospital.  This long-term employment suggests that his symptoms have not caused difficulties in establishing and maintaining effective work relationships.  Similarly, the appellant has maintained a long-term marriage over 25 years, and that he has adult children living with him and his wife.  He has maintained some very important social interactions and relationships notwithstanding his PTSD symptoms.

On the matter of friendships and social isolation, the appellant reported that he had no friends and was isolated.  See VA outpatient record dated January 2007.  A lay statement similarly reflects that he does not socialize.  However, the appellant reported in December 2008 that he did socialize with family and enjoyed going to the movies.  He also reported that he had friends and could get close to people although generally he had feelings of withdrawal since returning from Vietnam.

The Board has considered the lay evidence of record.  However, the statements of the appellant's wife and daughter are general and nonspecific with regard to the appellant's symptoms during the appeal period.  Although this evidence makes clear that the appellant was withdrawn since his return from Vietnam, it does not give greater insight into his constellation of symptoms, to include the frequency, severity, and duration of those symptoms.  As such, the evidence has limited probative value for the purpose of ascertaining the appellant's level of social and occupational functioning during the appeal period.

Although lay evidence reflects that the appellant can be irritable, VA reports of psychiatric evaluation show that the appellant was pleasant and cooperative.  There is no indication of anger, or even anecdotes of outbursts in either the lay or medical evidence.

Additionally, the record reflects no impairment of speech, sensorium, or cognition. The appellant has been oriented and alert throughout the appeal period.  There is no indication in the lay or medical record that the appellant has difficulty in understanding complex commands, or that he has impaired memory, long and short term.  The appellant's participation in vocational training through workers' compensation and working as clerk at a hospital suggests that he can complete tasks and apply retained learned information.  The appellant's symptoms have not resulted in any impairment of judgment, insight, thinking, or communication.  The record further shows that the appellant exercises good judgment and insight as demonstrated by his decision to go for a walk in response to the intrusive thoughts he experiences daily, usually when he is alone at lunch.

The appellant's symptoms are not of the severity, frequency, or duration that causes him occupational and social impairment with reduced reliability and productivity.  Although the record shows a period of unemployment during this appeal, the record further shows that the appellant was unemployed due to non-psychiatric problems related to a workplace injury.  Neither the lay nor the medical evidence shows unemployability due to psychiatric symptomatology.  

In summary, having considered the appellant's complaints along with the objective medical findings of record, the Board believes that the appellant's symptoms more closely approximate those for the 30 percent disability rating, and no more. Occupational impairment with reduced reliability and productivity due to psychiatric symptoms is not shown.  Clearly, the appellant has PTSD symptoms as described-depression, difficulty with sleep, nightmares, recurrent thoughts and memories about Vietnam, feelings of anxiety due to recollection of memories and flashbacks, avoidance of people and stimuli that recall his Vietnam experiences, and feelings of withdrawal-and these result in some occupational and social impairment, but the evidence of record shows no indication that these symptoms, alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity.  Because the evidence as a whole demonstrates that the appellant's symptoms more nearly reflect the criteria for the assigned 30 percent evaluation, a higher rating must be denied.  The Board specifically finds that criteria for a 50 percent evaluation are not met in that there is no indication of symptoms such as circumstantial, circumlocutory or stereotyped speech, impaired judgment or abstract thinking, or other symptomatology causing occupational and social impairment with reduced reliability and productivity.  A preponderance of the evidence is against an evaluation greater than 30 percent.

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Extraschedular Consideration

In the Board's adjudication of the claim for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
In this case, the symptoms described by the appellant and shown objectively fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  In fact, the record shows that the appellant has been employed throughout the appeal period with the exception of a period of vocational rehabilitation with workers compensation.  He has not required any periods of hospitalization for his disability at issue here or experienced other severe or unusual impairment due to the service-connected psychiatric disability being adjudicated herein.  In short, the rating criteria for psychiatric disability contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected psychiatric disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  Accordingly, referral for extraschedular consideration for these disabilities is not warranted.


ORDER

An evaluation greater than 30 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


